                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVSION


KRISTOPHER ALLEN SHIEL,                       2:17-CV-12267-TGB


                 Plaintiff,
                                         ORDER ADOPTING REPORT
                                          AND RECOMMENDATION
      vs.


COMMISSIONER OF
SOCIAL SECURITY,


                 Defendant.


     This matter is before the Court on Magistrate Judge Mona K.

Majzoub’s report and recommendation of June 18, 2018 (Dkt. 15),

recommending that Plaintiff’s motion for summary judgment be denied,

that Defendant’s motion for summary judgment be granted, and that the

findings and conclusions of the Commissioner be affirmed.

     The law provides that either party may serve and file written

objections “[w]ithin fourteen days after being served with a copy” of the

report and recommendation. 28 U.S.C. § 636(b)(1). Plaintiff filed timely
objections (Dkt. 16) to the report and recommendation; Defendant filed a

response (Dkt. 17) to Plaintiff’s objections. A District Court must conduct

a de novo review of the parts of a report and recommendation to which a

party objects. See 28 U.S.C. § 636(b)(1). “A judge of the court may accept,

reject, or modify, in whole or in part, the findings or recommendations

made by the magistrate judge.       The judge may also receive further

evidence or recommit the matter to the magistrate judge with

instructions.” Id.

     The Court has reviewed Magistrate Judge Majzoub’s report and

recommendation, and Plaintiff’s objections thereto. For the reasons set

forth below, Plaintiff’s objections are OVERRULED, and the report and

recommendation is ACCEPTED and ADOPTED as the Court’s findings

of fact and conclusions of law.      Consequently, the decision of the

Commissioner denying Plaintiff’s disability claim is AFFIRMED.

                               ANALYSIS

     A. The Social Security Act

     The Social Security Act (the Act) “entitles benefits to certain

claimants who, by virtue of a medically determinable physical or mental


                                    2
impairment of at least a year’s expected duration, cannot engage in

‘substantial gainful activity.’” Combs v. Comm’r of Soc. Sec., 459 F.3d

640, 642 (6th Cir. 2006) (en banc) (quoting 42 U.S.C. § 423(d)(1)(A)). A

claimant qualifies as disabled “if []he cannot, in light of h[is] age,

education, and work experience, ‘engage in any other kind of substantial

gainful work which exists in the national economy.’” Combs, 459 F.3d at

642 (quoting 42 U.S.C. § 423(d)(2)(A)).

     Under the authority of the Act, the Social Security Administration

(SSA) has established a five-step sequential evaluation process for

determining whether an individual is disabled.          See 20 C.F.R. §

404.1520(a)(4). The five steps are as follows:

        In step one, the SSA identifies claimants who “are doing
  substantial gainful activity” and concludes that these claimants are
  not disabled. [20 C.F.R.] § 404.1520(a)(4)(i). If claimants get past
  this step, the SSA at step two considers the “medical severity” of
  claimants’ impairments, particularly whether such impairments
  have lasted or will last for at least twelve months. Id. §
  404.1520(a)(4)(ii). Claimants with impairments of insufficient
  duration are not disabled. See id. Those with impairments that
  have lasted or will last at least twelve months proceed to step three.
        At step three, the SSA examines the severity of claimants’
  impairments but with a view not solely to their duration but also to
  the degree of affliction imposed. Id. § 404.1520(a)(4)(iii). Claimants
  are conclusively presumed to be disabled if they suffer from an
  infirmity that appears on the SSA’s special list of impairments, or
  that is at least equal in severity to those listed.              Id. §
                                    3
  404.1520(a)(4)(iii), (d). The list identifies and defines impairments
  that are of sufficient severity as to prevent any gainful activity. See
  Sullivan v. Zebley, 493 U.S. 521, 532 (1990). A person with such an
  impairment or an equivalent, consequently, necessarily satisfies
  the statutory definition of disability. For such claimants, the
  process ends at step three. Claimants with lesser impairments
  proceed to step four.


        In the fourth step, the SSA evaluates claimant’s “residual
  functional capacity,” defined as “the most [the claimant] can still do
  despite [her] limitations.” 20 C.F.R. § 404.1545(a)(1). Claimants
  whose residual functional capacity permits them to perform their
  “past relevant work” are not disabled. Id. § 404.1520(a)(4)(iv), (f).
  “Past relevant work” is defined as work claimants have done within
  the past fifteen years that is “substantial gainful activity” and that
  lasted long enough for the claimant to learn to do it. Id. §
  404.1560(b)(1). Claimants who can still do their past relevant work
  are not disabled. Those who cannot do their past relevant work
  proceed to the fifth step, in which the SSA determines whether
  claimants, in light of their residual functional capacity, age,
  education, and work experience, can perform “substantial gainful
  activity” other than their past relevant work. See id. §
  404.1520(a)(4)(v), (g)(1). Claimants who can perform such work are
  not disabled. See id.; § 404.1560(c)(1).
Combs, 459 F.3d at 642–43.
     “Through step four, the claimant bears the burden of proving the

existence and severity of limitations caused by her impairments and the

fact that []he is precluded from performing h[is] past relevant work.”

Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003). If the

analysis reaches the fifth step, the burden transfers to the Commissioner.

See Combs, 459 F.3d at 643. At that point, the Commissioner is required

                                    4
to show that “other jobs in significant numbers exist in the national

economy that [claimant] could perform given her RFC and considering

relevant vocational factors.” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234,

241 (6th Cir. 2007); 20 C.F.R. §§ 416.920(a)(4)(v) and (g).

     Judicial review of the Commissioner’s final decision is authorized

pursuant to 42 U.S.C. § 405(g). If the Appeals Council denies review,

then the ALJ’s decision stands as the Commissioner’s final decision. See

20 C.F.R. § 404.981. Judicial review, however, is circumscribed in that

the court “must affirm the Commissioner’s conclusions absent a

determination that the Commissioner has failed to apply the correct legal

standard or has made findings of fact unsupported by substantial

evidence in the record.” Longworth v. Comm’r of Soc. Sec., 402 F.3d 591,

595 (6th Cir. 2005). Substantial evidence is “such relevant evidence as a

reasonable mind might accept to support the ALJ’s conclusion.” Bass v.

McMahon, 499 F.3d 506, 509 (6th Cir. 2007) (quotation marks omitted)

(quoting Foster v. Halter, 279 F.3d 348, 353 (6th Cir. 2001)).       This

substantial evidence standard is less exacting than the preponderance of

evidence standard. See Bass, 499 F.3d at 509 (citing Bell v. Comm’r of

Soc. Sec., 105 F.3d 244, 246 (6th Cir. 1996)). For example, if the ALJ’s

                                     5
decision is supported by substantial evidence, “then reversal would not

be warranted even if substantial evidence would support the opposite

conclusion.” Bass, 499 F.3d at 509.

     B.      The ALJ’s Decision is Supported by Substantial
             Evidence
     Plaintiff raises four objections to the Report and Recommendation,

namely, that Magistrate Judge Majzoub: (1) erred in finding that

substantial evidence supported the ALJ’s conclusion that Plaintiff had no

physical limitations; (2) erred in concluding that the ALJ properly

assessed Plaintiff’s mental limitations; (3) erred in finding that the ALJ

properly evaluated the opinion evidence; and (4) that the previous three

alleged errors resulted in the ALJ asking improper hypothetical

questions to the Vocational Expert. As discussed below, none of these

objections    warrants   disturbing    Magistrate     Judge    Majzoub’s

recommendation.

     Plaintiff’s first objection – that the ALJ improperly found no

physical limitations – is not well-taken. Plaintiff points to a November

2013 MRI that indicates that he suffers from degenerative disc disease of

the lumbar spine (Tr. 363-364). The ALJ took note of these records, but

also noted that an examination in January 2015 indicated that Plaintiff
                                   6
“was not in any acute distress, had a normal gait and full strength in all

four extremities” (Tr. 386). After weighing this evidence, the ALJ did not

adopt any physical limitations in the RFC.         This was not error, as

substantial evidence supported this finding. See Blakley v. Comm'r of

Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (“[e]ven if there is substantial

evidence in the record that would have supported an opposite

conclusion[,]” the Court must give deference to the ALJ’s decision if it is

supported by substantial evidence).      Magistrate Judge Majzoub also

correctly found that the doctors who recorded Plaintiff’s “symptoms and

suggested possible pathologies” did not offer “any opinion regarding

functional limitations from those symptoms” (Dkt. 15 at 7). In sum,

neither the ALJ nor the Magistrate Judge made an error in “declining to

adopt functional limitations based on [the doctors’] treatment records”

(Id.); cf. Higgs v. Bowen, 880 F.2d 860, 863 (6th Cir. 1988) (existence of

medical impairment cannot establish the severity of an impairment

under the Act). This objection is thus overruled.

     Plaintiff next objects that the ALJ did not properly account for all

of Plaintiff’s mental limitations, in the aggregate. Specifically, Plaintiff

argues that “the [ALJ] and the Magistrate Judge needed to do a more

                                     7
complete job of analyzing whether the RFC accurately describes what

[he] is still able to do despite his impairments” (Dkt. 16 at 6-8). The ALJ

relied on two mental health functional assessments in the record to

determine the RFC (Tr. 29, 70-73, 81-84, 277-80, Pg IDs 53, 95-98, 106-

109, 303-306). Dr. Pinaire opined Plaintiff had numerous “moderate”

functional limitations due to his ADHD and affective disorder (Tr. 71-72,

82-83, Pg IDs 96-97, 107-108). The ALJ limited Plaintiff to “simple,

routine tasks, in work that has only occasional changes in the work

setting, and that involves only occasional interaction with the general

public, coworkers and supervisors.” Plaintiff contends that, because Dr.

Pinaire opined that he had moderate limitations in so many areas of

functioning, it is not clear whether the RFC incorporated all of his

limitations (Dkt. 16 at 6). Dr. Pinaire gave a specific functional

assessment of Plaintiff’s overall limitations, considering the combination

of his multiple moderate limitations. The ALJ properly relied on that

opinion to assess Plaintiff’s overall functional capacity. Plaintiff points

to no specific evidence in the record that warrants a more restrictive RFC.

This objection is overruled.




                                    8
       Plaintiff’s third objection is that the ALJ failed to properly consider

the GAF scores from Drs. Williams and Gardiner and the opinions of Drs.

Sabbagh and Thomas (Dkt. 16 at 8-12); (Dkt 12 at 16-18); (Dkt. 15 at 10-

12).     Defendant correctly points out that the “GAF is a clinician’s

subjective rating of an individual's overall psychological functioning. A

GAF score may help an ALJ assess mental RFC, but it is not raw medical

data.”    Kennedy v. Astrue, 247 Fed. App’x 761, 766 (6th Cir. 2007).

Furthermore, the Commissioner “has declined to endorse the [GAF] score

for ‘use in the Social Security and SSI disability programs,’ and has

indicated that [GAF] scores have no ‘direct correlation to the severity

requirements of the mental disorders listings.’” DeBoard v. Comm’r of

Social Security, 211 Fed. App’x. 411 (6th Cir. 2006). Magistrate Judge

Majzoub correctly noted that Drs. Williams and Gardiner did not provide

a rationale in support of the GAF scores assigned (Dkt. 15 at 11). This

objection is not well-taken.

       Finally, Plaintiff objects that the hypothetical questions that the

ALJ presented to the vocational expert during the hearing were marred

by the errors alleged in Plaintiff’s first three objections. Since, as noted

above, Plaintiff’s first three objections are not sufficient to disturb

                                      9
Magistrate Judge Majzoub’s recommendations, this objection is also not

well-taken.

     In sum, Plaintiff’s objections do not warrant disturbing Magistrate

Judge Majzoub’s recommendation. As such, the Court hereby ACCEPTS

AND ADOPTS Magistrate Judge Majzoub’s report and recommendation

(Dkt. 15) as this Court’s findings of fact and conclusions of law. Plaintiff’s

motion for summary judgment (Dkt. 12) is DENIED, Defendant’s motion

for summary judgment (Dkt. 14) is GRANTED, and the findings and

conclusions of the Commissioner are AFFIRMED.

     SO ORDERED.

                                   s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   UNITED STATES DISTRICT JUDGE

Dated: October 29, 2018

                          Certificate of Service
      I hereby certify that this Order was electronically submitted on
October 29, 2018, using the CM/ECF system, which will send notification
to each party.


                                          s/A. Chubb
                                          Case Manager



                                     10
